Citation Nr: 1221752	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  05-40 670	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating (i.e., a rating higher than 0 percent) for a right shoulder disability as a residual of a dislocation - except for from August 21 to November 30, 2007, when the Veteran had a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from October 1987 to January 1995.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

As support for his claims (at the time there were six on appeal), the Veteran testified at a video-conference hearing in October 2008 before the undersigned Veterans Law Judge (VLJ) of the Board.  During the hearing, the Veteran withdrew two of his claims - those concerning bilateral hearing loss and a right hip disorder as a residual of a muscle pull.  See 38 C.F.R. § 20.204 (2011).

The Board subsequently issued a decision in December 2008 denying two of the remaining four claims - for service connection for sinus and headache disorders.  The Board remanded the other two claims (including the claim still at issue) to the RO via the Appeals Management Center (AMC) for further development and consideration.

In July 2011 the Board determined there was not new and material evidence and, therefore, denied a petition to reopen a claim for service connection for a respiratory disorder.  Since, however, this remaining claim for a higher (compensable) rating for the right shoulder disability required still further development, the Board again remanded this claim to the RO via the AMC.



FINDINGS OF FACT

1.  As evidenced by the results of June 2003 and December 2009 VA examinations, the Veteran has mild-to-moderate limitation of motion of his right arm and shoulder; however, he still has motion well above the shoulder level, and there is no indication of dislocation, nonunion or malunion of the clavicle or scapula.

2.  That June 2003 VA examination failed to find any radiographic evidence of arthritis, such as to account for his claimed discomfort (pain in this shoulder, etc.).  But in August 2007 he underwent surgery on this shoulder after the results of a magnetic resonance imaging (MRI) had revealed arthritis of the acromioclavicular (AC) joint of this shoulder.

3.  During the subsequent December 2009 VA examination to reassess the severity of this disability, postoperative, there were indications of the prior surgery, which was a Mumford procedure, and the VA examiner since has explained in an August 2011 addendum that there was indeed arthritis in the Veteran's right shoulder prior to the August 2007 surgery, as a residual of the injury he had sustained to this shoulder during his military service, so as a consequence of his service-connected disability, but that when an arthroplasty procedure is done for an arthritic problem, the arthritic diagnosis is replaced by the status that the patient is in postoperatively, ergo, status post Mumford procedure of the right shoulder.

4.  It thus has been confirmed the Veteran had arthritis in this shoulder prior to his August 2007 surgery, Mumford procedure, although he has not since.  The December 2009 VA compensation examiner also clarified there is no additional limitation of motion of this shoulder since the surgery due to pain, fatigue, weakness or lack of endurance, including after repetitive or prolonged use of this shoulder.



CONCLUSIONS OF LAW

1.  Because the Veteran had arthritis in his right shoulder prior to his August 2007 surgery, Mumford procedure, the criteria are met for a higher 10 percent rating, though no greater rating, for his right shoulder disability for the initial period at issue immediately preceding that surgery.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5299-5201, 5202, 5203 (2011).

2.  Recognizing, however, that he already has received a temporary 100 percent rating from August 21 to November 30, 2007, to compensate him for his convalescence following that surgery, the criteria are not met for a rating higher than 0 percent for this right shoulder disability since December 1, 2007.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative of the claim.  The Supreme Court rejected the notion that all VA notice errors are presumptively prejudicial.  Moreover, the Supreme Court clarified that, as the pleading party, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice error and that it is more than harmless, i.e., unduly prejudicical, meaning outcome determinative of the claim.  See also 38 C.F.R. § 20.1102.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.

The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) the Federal Circuit vacated and remanded important aspects of the lower Veterans Court's holding.  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.


It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice at the U. S. Court of Appeals for Veterans Claims (Court/CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2003, March 2004, March 2006, and November 2009.  The letters, especially in combination, informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining supporting evidence.  The March 2006 letter also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of the claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO/AMC readjudicated the claim in the January 2010 and April 2012 SSOCs - including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA and private treatment records in support of his claim.  In addition, the RO and AMC arranged for VA compensation examinations in June 2003 and December 2009 to assess and then reassess the severity of the right shoulder disability.  Also obtained was an August 2011 addendum to that more recent examination.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination was in December 2009, but the examiner since has provided further comment in the August 2011 addendum, so relatively recently, and both the December 2009 examination and August 2011 addendum to that examination were the direct result of the Board remanding this claim for this further development.  Moreover, the report of that evaluation and the addendum to it contain the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  Yet another examination to evaluate the severity of this disability is unwarranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  And in having the Veteran undergo that December 2009 examination and obtaining that August 2011 addendum, there was compliance with the Board's December 2008 and July 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA, and that appellate review of this claim may proceed without prejudicing the Veteran.

II.  Entitlement to a Compensable Rating for the Right Shoulder Disability

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When, as here, the claim at issue does not involve an initial rating (see Fenderson v. West, 12 Vet. App. 119 (1999)), rather, an appeal of an established rating, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

But having said that, the Court has held that, in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating, just as it would in an initial-rating claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a "staged" rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - so, here, since February 2002 - until VA makes a final decision on the claim.  Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran filed this increased-rating claim in February 2003.

He had a VA compensation examination in June 2003 in response to his claim.  According to the report of that examination, he is right-hand dominant 
(right-handed), so his right arm is considered his major arm, meaning his right shoulder disability is affecting his major or dominant upper extremity.

His right shoulder disability is rated under 38 C.F.R. § 4.71a, DC 5299-5201.  This hyphenated code is intended to show that his disability was rated analogously to limitation of motion of the right arm under DC 5201.  See 38 C.F.R. §§ 4.20, 4.27.

Under this DC, a 20 percent rating is assigned if the range of motion of the major arm is limited to the shoulder level (i.e., 90 degrees of abduction); a 30 percent rating is assigned if the range of motion of the major arm is limited to midway between the side and shoulder level (i.e., 45 degrees of abduction); and a 40 percent rating is assigned if the range of motion of the major arm is limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201.

Normal shoulder motion is from 0 to 180 degrees of forward elevation (flexion), from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

Other possible diagnostic codes for rating shoulder disabilities are DC 5202 for other impairment of the humerus and DC 5203 for impairment of the clavicle or scapula.  DC 5202 provides a 20 percent rating for malunion of the humerus with moderate deformity of the major or minor shoulder, malunion of the humerus with marked deformity of the minor shoulder, infrequent episodes of recurrent dislocations of the humerus at the scapulohumeral joint and guarding of movement only at the shoulder level of the major or minor arm, or frequent episodes of recurrent dislocations of the humerus at the scapulohumeral joint and guarding of all arm movements of the minor arm.  A 30 percent rating is assigned if there is malunion of the humerus with marked deformity of the major shoulder, or frequent episodes of recurrent dislocations of the humerus at the scapulohumeral joint and guarding of all arm movements of the major arm.  A 40 percent rating is assigned if there is fibrous union of the humerus of the minor arm.  A 50 percent rating is assigned for fibrous union of the humerus of the major arm or nonunion of humerus (false flail joint) of the minor arm.  A 60 percent rating is assigned for nonunion of humerus the major shoulder.  Loss of the head of the humerus (flail shoulder) is rated as 70 percent for the minor arm and 80 percent for the major arm.  38 C.F.R. § 4.71a, DC 5202.

DC 5203 provides a 10 percent rating for malunion of the clavicle or scapula of the major or minor arm, or nonunion of the clavicle or scapula without loose movement of the major or minor arm.  A higher 20 percent rating is warranted if there is nonunion of the clavicle or scapula with loose movement of the major or minor arm, or dislocation of the clavicle or scapula of the major or minor arm.  38 C.F.R. § 4.71a, DC 5203.

When determining the severity of a musculoskeletal disability, which is at least partly rated on the basis of range of motion, VA must consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively shown due to the extent of his pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

If, however, a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  In addition to these types of symptoms, other considerations include whether there is swelling, deformity or atrophy from disuse.  38 C.F.R. § 4.45.

According to DC 5010, arthritis due to trauma (i.e., post-traumatic arthritis), if substantiated by X-ray findings, is rated as degenerative arthritis.

Degenerative arthritis is rated under DC 5003.  And DC 5003, in turn, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to DC 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  DC 5003 further indicates that a 10 percent rating is assignable with X-ray involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating under DC 5003 requires this with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.

According to 38 C.F.R. § 4.45(f), for the purpose of rating disability from arthritis, the shoulder is considered a major joint. 

Turning back now to the facts of this particular case.  The Veteran has undergone two VA compensation examinations during the course of this appeal.  The first examination was in June 2003.  He had the following ranges of motion of his right shoulder:  flexion to 180 degrees, abduction to 180 degrees, adduction to 50 degrees, and external and internal rotation to 90 degrees.  The examiner stated there was no tenderness, crepitus, swelling, spasms, or pain with movement.  DeLuca, 8 Vet. App. at 206.  The Veteran did have some decrease in strength with resistance on the right as compared to the left.  However, X-rays were negative, so including for radiographic indication of arthritis.  Consequently, the examiner determined the Veteran had intermitted right should pain with mild functional impairment and normal X-rays.

Other relevant evidence in the file includes VA outpatient treatment records dated from April to May 2004, but which only note the Veteran's complaints of pain in his right shoulder.  These records do not provide any objective range-of-motion findings.

As noted in the Board's December 2008 remand, however, the Veteran subsequently underwent arthroscopic surgery on his right shoulder in August 2007.  And although the reports of his surgery, while of record, do not contain any 
range-of-motion findings, there is the report of a contemporaneous August 2007 MRI noting a diagnosis of arthritis of the A/C joint, repaired.

As a result of that intervening surgery in August 2007, the Board remanded this claim in December 2008 for another VA compensation examination to reassess the severity of the right shoulder disability.  The December 2009 examiner reported the Veteran's complaints of intermittent throbbing, post-surgery, and aching pain.  However, there was no indication of flare-ups.  Objective range-of-motion testing found flexion to 137 degrees, abduction to 130 degrees, external rotation to 90 degrees, and internal rotation to 55 degrees.  The examiner also noted there was no loss of joint function due to pain, fatigue, weakness, lack of endurance, and incoordination.  DeLuca, 8 Vet. App. at 206.  Additionally, there was no instability, tenderness, swelling, or crepitus on passive motion of the joint.  X-rays revealed evidence of a modified Mumford procedure (referring to the August 2007 surgery), but the joint spaces were otherwise well maintained.  No soft tissue or bone abnormalities were noted.  The examiner diagnosed status-post injury right shoulder and modified Mumford procedure.  And based on his objective findings, the examiner indicated the Veteran had mild-to-moderate disability from his right shoulder condition evidenced by the loss of motion and associated complaints of pain.

When again remanding this claim in July 2011, however, the Board noted the December 2009 VA examiner had failed to specifically address whether the Veteran has arthritis in his right shoulder (given the conflicting X-ray versus MRI findings concerning this), and that it was indeterminate whether, even assuming he has arthritis in this shoulder, it is a consequence of his injury (dislocation or separation) of this shoulder during his military service and, therefore, service connected.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3, requiring that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected disability.).  Therefore, the Board requested an addendum opinion from the December 2009 VA examiner.

This addendum was provided in August 2011.  The examiner stated that it is his opinion the arthritis of the right shoulder is secondary to the service-connected disability.  Additionally, it is as likely as not that the arthritis seen prior to the August 2007 surgery was addressed by that surgical procedure and explains the subsequent absence of this diagnosis in 2009.  In further explanation, this examiner pointed out that, when an arthroplasty procedure is done for an arthritic problem, the arthritic diagnosis is replaced by the status that the patient is in postoperatively, ergo, status post Mumford procedure of the right shoulder in the December 2009 examination report.

It thus has been confirmed the Veteran had arthritis in his right shoulder preceding his August 2007 surgery (Mumford procedure), so at the very least he is entitled to the minimum compensable rating of 10 percent during this initial period at issue, rather than just a 0 percent rating.  See again 38 C.F.R. § 4.71a, DCs 5003, 5010 and Lichtenfels, 1 Vet. App. at 488.  His August 2007 surgery, however, an arthroplasty procedure, apparently eliminated the arthritis in this shoulder, such that he no longer has it.  Hence, upon termination of his temporary 100 percent rating on December 1, 2007, which had compensated him at this highest possible level under 38 C.F.R. § 4.30 for his convalescence from August 21 to November 30, 2007, following that surgery, there has to be some other basis for continuing this minimum compensable rating of 10 percent, or greater rating, beyond December 1, 2007, and unfortunately there is not.

Despite his complaints of chronic or persistent pain, which he testified concerning during his October 2008 hearing and in other statements in support of his claim, the records do not show consequent limitation of motion of his right shoulder to an extent warranting even the most minimum compensable rating because his abduction always has been to greater than 90 degrees, so always to higher than his shoulder level.  During his December 2009 VA examination, he complained of having pain in this shoulder, and this pain was objectively confirmed.  Nevertheless, his right shoulder flexion was still from 0 to 137 degrees, and abduction was from 0 to 130 degrees.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (emphasis added).  In Burton, the CAVC found the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id., at *5.

But, here, the VA compensation examiners were in agreement that the Veteran does not have additional functional impairment, including additional limitation of motion on account of his pain, etc., at least not to an extent that would provide grounds for assigning a compensable rating beyond December 1, 2007.

It additionally must be noted that there is no indication of ankylosis of this shoulder, either, so DC 5200 pertaining to ankylosis of the scapulohumeral articulation does not apply.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  The Veteran very obviously has chronic pain in this shoulder, even since his surgery, and less-than-normal range of motion, but this is not tantamount to concluding he also has ankylosis.  Nor is there indication of any other impairment of the humerus contemplated by DC 5202 or of his clavicle or scapula either in the way of malunion, nonunion, or dislocation, as DC 5203 contemplates.

Thus, the Veteran is entitled to a higher 10 percent rating for his right shoulder disability prior to his August 2007 surgery (Mumford procedure).  But upon termination of his temporary 100 percent convalescent rating for this disability as of December 1, 2007, he is not entitled to this minimum compensable rating or any greater rating.  By assigning the 10 percent rating prior to the August 2007 surgery, but the lesser 0 percent rating as of December 1, 2007 onwards, the Board is "staging" the rating as Hart requires to compensate him for this variance in the severity of his disability.


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).  The Veteran's right shoulder disability has not markedly interfered with his employment, meaning above and beyond that contemplated by his schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).


Here, though, under this approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The type of symptoms and impairment the Veteran has complained about, such as chronic pain and limitation of motion, are addressed by the applicable DCs.  Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations.  To the contrary, except perhaps for his August 2007 surgery, most, if not all, of the evaluation and treatment he has received for his right shoulder disability has been on an outpatient basis, not as an inpatient, certainly not as a frequent inpatient.  The Board therefore is not required to refer this claim for extra-schedular consideration.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 10 percent rating is granted for the right shoulder disability for the initial period at issue preceding the August 2007 surgery (Mumford procedure), subject to the statutes and regulations governing the payment of VA compensation.  However, as of December 1, 2007, upon termination of the temporary 100 percent convalescent rating for this disability under 38 C.F.R. § 4.30, a lesser 0 percent rating is assigned.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


